284 S.W.3d 780 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Steve R. VAN METER, Defendant/Appellant.
No. ED 91890.
Missouri Court of Appeals, Eastern District, Division Four.
June 9, 2009.
Rosalynn Koch, Columbia, MO, for appellant.
John M. Reeves, Assistant Atty. Gen., Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Defendant appeals from a judgment entered upon a jury verdict finding him guilty of the sale of a controlled substance, in violation of section 195.211 RSMo (2000). The trial court found him to be a prior and persistent drug offender and sentenced him to ten years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been, furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).